EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim Amendments
	The application has been amended as follows: 
Please cancel non-elected claims 69-79 which were previously withdrawn without traverse.
Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance:
	None of the prior art teaches or suggests an oral swab for diagnosis/correlation of the oral microbiota with the presence of colorectal cancer.  
Flyn et al (Msphere 1(3): e00102-16 [[/ 1-6. 2016) cited in the PCT application, PCT/EP2017/083176, and submitted on the IDS of 11/18/20, concludes that oral microbes contribute to colorectal tumorigenesis, but does not provide conclusions from taking samples from the oral cavity.  The reference does not teach or suggest using oral swabs to determine bacterial taxa associated with colorectal cancer risk or their levels. 
	The closest prior art teaches that Fusobacterium nucleatum, a bacterial strain commonly found in the mouth (and not in the instant claims), promotes the formation of colon tumors in animals and is abnormally abundant in human colorectal tumors.  The bacterial species travels through the body to localize to colorectal tumors. Abed et al However, does not suggest that an oral swab/sample able to draw the link to an existing or non-existing colorectal cancer.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             	3/4/21